Citation Nr: 1539518	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include syringomyelia and degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tieesha N. Taylor, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975. 


This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding Social Security Administration (SSA) records and to obtain a VA examination for the Veteran's spine disorder.  This was accomplished, and the claim was readjudicated in an October 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed syringomyelia of the cervical spine and degenerative arthritis of the lumbar spine.

2.  The Veteran sustained a low back injury in service.

3.  Degenerative arthritis of the lumbar spine was not chronic in service and did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of degenerative arthritis of the lumbar spine have not been continuous since service separation.


5.  The Veteran's syringomyelia and degenerative arthritis of the spine are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include syringomyelia and degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In a timely letter dated in August 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, private treatment records, a June 2010 report from Dr. S.W., SSA records (in Virtual VA), and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in December 2009 and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the December 2009 VA opinion lacks probative value.  On the other hand, the August 2014 VA medical opinion and findings is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of degenerative arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
On the other hand, syringomyelia (a chronic progressive disease in which longitudinal cavities form in the cervical region of the spinal cord) is not a disease listed under 38 C.F.R. § 3.309(a); as such, this condition will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Analysis 

The Veteran contends that his currently diagnosed spine disorder is related to an injury he sustained in service.

Initially, the Board notes that the Veteran has been diagnosed with syringomyelia of the cervical spine.  See October 2002 VA MRI results, June 2010 neurological report from Dr. S.W., and August 2014 VA examination report.  Further, a January 2003 VA lumbar spine MRI shows that the Veteran had mild spondylitic changes and degenerative disc disease of the lumbar spine.  He was diagnosed with degenerative arthritis of the lumbar spine during the August 2014 VA examination.  



A January 1974 service treatment record reflects that he Veteran complained of low back pain after falling out of his bunk bed in service.  In a May 1974 service treatment record, the Veteran was noted to have "recurrent low back pain."  In a September 1975 service treatment note, the Veteran reported lower back problems.  An August 1975 service treatment record noted that the Veteran had complained of lower back pain for two weeks.  He was diagnosed with a low back strain.  In a July 1975 report of medical examination, a clinical examination of the Veteran's spine was normal, but the Veteran noted that there had been no changes to his health "except small back pains."  Further, in the July 1975 Report of Medical History, completed by the Veteran at service separation, he specifically reported having recurrent back pain.  

The Veteran was afforded a VA examination in December 2009 to assist in determining the nature and etiology of his spine disorders.  During the evaluation, the Veteran stated that he was treated multiple times for low back pain during service.  He specifically stated, however, that after service, the pain resolved until about 1993.  He stated that he started having right hand tingling and lower back pain.  This became progressively worse and he was found to have syringomyelia from C2 to the thoracic spine and had a shunt placed in February 2003.  He had a revision of the shunt in April 2004 due to headaches.  The VA examiner opined that the Veteran's syringomyelia was unrelated to his military service.  However, the examiner did not provide a rationale in support of the opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board affords no probative weight to the December 2009 medical opinion.

The Veteran submitted a neurological report from Dr. S.W. in June 2010.  Dr. S.W. noted that the Veteran's problems included, in pertinent part, low back pain "since 2003, but according to the reviewed military medical record his back problems started 1/30/17 when he fell out of a bunk bed."  By March 1974, the Veteran had low back spasm while walking.  Dr. S.W. noted that although his old medical records were incomplete, he last saw the Veteran in 1996 where it was noted that his "muscle power remains normal."  The Veteran subsequently underwent surgery in 2003 for syringomyelia.  Dr. S.W. then stated the following: "Clearly, his chronic low back pain was initiated by a fall from his bed while in the military.  This same fall, 1/30/74, may have initiated, resulted in, or triggered deterioration in the syringomyelia."   

The Board finds the opinion from Dr. S.W. regarding the etiology of the Veteran's spine disorder to lack probative value as it is speculative and inconclusive.  In this regard, the suggestion that the chronic back pain was "clearly" intiated by the fall from bed is not explained, particularly in light of Dr. S.W.'s referral to incomplete  medical records; and the opinion regarding the syringomyelia only indicated it "may" be related to the in-service fall.   See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  Evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In light of this inconclusive and speculative opinion, and pursuant to the January 2014 Remand, the Veteran afforded another VA examination in August 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, first diagnosed in 2003.  During the evaluation, the Veteran reported that he had low back pain during service after he fell out of bed, and had a history of having cervical syringomyelia.  He also reported some mild right-sided upper extremity weakness from his cervical surgery.  The examiner then opined that the Veteran's spine condition was less likely than not incurred in or caused by the in-service injury.  In support of this conclusion, the examiner noted that he agreed with Dr. S.W.'s assessment.  In this regard, the Veteran had complaints of back pain/spasms in 1974 while in service, and he had complaints of lower back pain at the service separation examination, but stated that it went away.  Moreover, the examiner noted that the Veteran was on active duty for less than two years.  Thus, according to the VA examiner, any microtrauma the Veteran sustained during service, even in aggregate, would be insufficient to initiate and sustain a posttraumatic process, since the medical literature suggested a 10 year exposure as the minimum threshold value.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's spine disorder was not chronic in service or continuous after service separation.  Although it is clear that the Veteran sustained an in-service low back injury and had several complaints of low back pain, the clinical evaluation of the Veteran's spine at service separation in July 1975 was normal.  The Veteran was also not diagnosed with degenerative arthritis during service or within one year of service separation, and he specifically stated that his back pain resolved after service until about 1993, more than 17 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that the Veteran's lumbar spine arthritis was not chronic in service, did not manifest to a compensable degree within one year after service separation, and symptoms of lumbar spine arthritis were not continuous after service separation.

Further, the Veteran's spinal syringomyelia and degenerative arthritis have not been found to be etiologically related to service.  As discussed above, the Board has found that the opinion from the December 2009 VA examiner and the June 2010 opinion from Dr. S.W. lack probative value.  The December 2009 VA examiner did not provide a rationale for his negative nexus opinion.  Dr. S.W.'s opinion lacks probative value as it is speculative and inconclusive.

On the other hand, the Board finds that the August 2014 VA medical opinion is the most probative evidence regarding the etiology of the Veteran's spine disorder.  The August 2014 VA examiner reviewed the evidence of record, performed a physical examination of the Veteran's spine, reviewed medical literature, and provided an opinion supported by a well-reasoned rationale.  The examiner noted that, although the Veteran had complaints of back pain in 1974, he stated that the symptoms resolved after service.  Moreover, the Veteran was on active duty for less than two years.  Thus, any microtrauma the Veteran sustained during service, even in aggregate, was noted to be insufficient to initiate and sustain a posttraumatic process, since the medical literature suggested a 10 year exposure as the minimum threshold value.  

The Board has also considered the Veteran's statements asserting a nexus between his spine disorders and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of degenerative arthritis and syringomyelia of the spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service). Degenerative arthritis and syringomyelia of the spine are complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's degenerative arthritis and syringomyelia of the spine are medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds that based on the competent and probative evidence of record, the Veteran's spine disorders were not incurred in service, symptoms of degenerative arthritis were not chronic in service and were not continuous since service, degenerative arthritis of the spine did not manifest to a compensable degree within one year of service separation, and degenerative arthritis and syringomyelia of the spine are not etiologically related to service.  A preponderance of the evidence is against the claim for service connection for a low back condition, to include syringomyelia and degenerative arthritis of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





						[CONTINUED ON THE NEXT PAGE]
ORDER

Service connection for a low back condition, to include syringomyelia and degenerative arthritis of the lumbar spine is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


